Citation Nr: 1636007	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  06-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tendonitis of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1982 to December 2002.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

The Board remanded the Veteran's claim for additional development in March 2009, May 2012, October 2013 and March 2015.  In January 2016, the Board denied a rating in excess of 10 percent for tendonitis of the right elbow.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion), and remanded the matter for further adjudication consistent with the terms of the Joint Motion.  

In order to comply with the terms of the June 2016 Joint Motion, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remands this matter for a new VA examination addressing the severity of the Veteran's right elbow tendonitis during a flare-up period.  The Joint Motion notes that during the November 2012 VA medical examination, the Veteran reported suffering from flare-ups that impacted the function of his service-connected right elbow disability.  He described the flare ups as being "activity dependent," occurring once every three months, and lasting as long as three weeks.  The previous examinations were not completed during a period of flare-up.  As such, a new VA examination during such flare-ups, to the extent feasible, is requested.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical care providers who have treated him for his right elbow disability.  After securing any necessary authorization, obtain records from any identified providers.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right elbow disability.  The claims file should be made available to and reviewed by the examiner.  

To the extent possible, the Veteran should be scheduled for a musculoskeletal examination during an active period of flare of his service-connected right elbow tendonitis.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

3.  After completing the above development, and any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




